Exhibit 10.3

English Translation

No.: 0020001453-2017 Nian Ying Ye (Di) Zi 0015 Hao

Asset Pledge Agreement

Important: This agreement is made by the parties hereto on the basis of equality
and voluntariness according to law. All provisions hereof are true expression of
intents of the parties hereto. In order to protect the legitimate right and
interest of Party B, Party A hereby reminds the Party B to give full attention
to the part hereof in bold.

 

— 1 —



--------------------------------------------------------------------------------

Mortgagee: Beijing Branch, Industrial and Commercial Bank of China Limited
(“Party A”)

Principal: Shi Gang    

Business address: Tower B, Tianyin Building, No. 2 Fuxingmen South Street,
Xicheng District, Beijing    

Tel and fax:    010-66410055                

Mortgagor: Beijing Sohu New Momentum Information Technology Co., Ltd.

Legal representative or principal: James Deng

Business address or domicile: Room 02, 12/F, Sohu Network Plaza, Block 9, No. 1
Zhongguancun East Road, Haidian District, Beijing 100190

Tel and fax: 010-62726666    

To ensure realization of the creditor’s rights Party A, Party B is willing to
provide maximum amount mortgage (as a counter-security) for Party A. Upon equal
consultation, Party A and Party B enter into this agreement according to the
Contract Law, the Security law, the Property Law and other relevant laws and
regulations to specify their respective rights and obligations.

 

1. Principal Debts Secured

 

  1.1 The main debts secured by Party B is the following ones occurred within
the maximum amount of RMB872.45 million (in words: eight hundred seventy two
million four hundred and fifty thousand, the amount in words shall prevail in
case of discrepancy) from             to             (both inclusive), whether
they become due or not during the above period, and whether they occurred before
the creation of the maximum amount mortgage:

 

  A. The creditor’s rights enjoyed by Party A according to the Contract of Loan
in RMB and Foreign Currency, the Contract on Conversion of Foreign Currency to
Loan, the Bank Acceptance Agreement, the Agreement/Contract on Issuance of
Letter of Credit, the Agreement on Creation of Security, the Agreement on
Financing for International and Domestic Trade, the Agreement on Future Foreign
Exchange Settlement, and the agreements on other financial derivative products
and business agreements entered into between Party A, on one part, and Beijing
Sohu New Media Information Technology Co., Ltd., Beijing Sohu New Momentum
Information Technology Co., Ltd., and Fox Information Technology (Tianjin)
Limited., on the other part; and

 

  B. Where Party A enters into this security agreement on behalf of Financial
Plan Agent of Private Bank, Industrial and Commercial Bank of China Limited (the
“Principal”), the creditor’s rights under all finance and investment agreements
signed between the Principal and the debtors.

 

— 2 —



--------------------------------------------------------------------------------

(the above contracts or agreements collectively referred to as the “Principal
Contracts”)

 

  1.2 The maximum amount abovementioned refers to the total amount in RMB
converted from the debts in various currencies according to the middle rate of
foreign exchange published by Party A on the date of fixing the principal debts
to which Party B will assume the liability of security.

 

  1.3 The above debts under finance and investment agreements refer to various
debts obtained by Financial Plan Agent of Private Bank, Industrial and
Commercial Bank of China Limited as the creditor through various types of
investment, including but not limited to investment in debts, in rights of
income and in entrusted debts etc.

 

2. Scope of Mortgage

The maximum amount mortgage provided by Party B covers the principal, interest,
compound interest and penalty interest of the principal debts, and the
liquidated damages, damages, exchange loss (relevant loss caused by exchange
rate movement), as well as the costs for realization of mortgage (including but
not limited to the costs for litigation, attorney, appraisal, auction and sale).
However, the costs for realization of mortgage shall be first deducted from the
proceeds obtained from sale of the collaterals, rather than included in the
maximum amount specified in Article 1.1.

 

3. Collaterals

 

  3.1 The collaterals are set forth in the List of Collaterals in details. The
List of Collaterals is an exhibit to this agreement, and has the same legal
force as this agreement.

 

  3.2 The legal effect of the mortgage extends to the accessories, accessory
rights, appurtenants, accessed property, natural and legal fruits, substitutes
and any insurance proceeds, damages or compensations obtained from the
destruction, loss or expropriation of the collaterals.

 

  3.3 Where the debtors fail to perform any due obligation or where any
circumstance for realizing the mortgage hereunder occurs, and the collaterals
are thus attached by the people’s court, Party A is entitled to receive the
natural or legal fruits separated from the collaterals from the date of
attachment, and use such fruits to pay the costs for receiving the fruits in the
first place.

 

— 3 —



--------------------------------------------------------------------------------

  3.4 The value of collaterals specified in the List of Collaterals shall not
serve as the basis for valuation when Party A disposes such collaterals, nor
constitute any restrictions on Party A’s exercise of the mortgage.

 

  3.5 The title certificates and relevant documents of the collaterals shall be
kept by Party A after both parties hereto confirm, unless laws and regulations
provide otherwise.

 

  3.6 During the term of the mortgage, Party B shall maintain the collaterals in
sound conditions, and may not use them unreasonably and reduce their value.
Party A has the right to inspect the use and management of the collaterals at
any time.

 

  3.7 Where the collaterals are damaged, destructed, or expropriated, Party B
shall immediately notify Party A, and provide Party A with the certificates
issued by relevant competent authorities with respect to such damage,
destruction or expropriation.

 

  3.8 Where the collaterals are damaged, destructed, or expropriated, the
insurance proceeds, damages or compensations obtained by Party B shall be
applied to the satisfaction of the debts under the Principal Contracts, or to
the recovery of value of the collaterals upon consent of Party A, or deposited
into the account designated by Party A, to secure the performance of the debts
under the Principal Contracts. The value left with the collaterals shall remain
as the security of the principal debts.

 

  3.9 Party B shall immediately stop any act that may reduce value of the
collaterals, and shall recover the value thus reduced, or provide other security
equivalent to the reduced value.

 

4. Registration of Mortgage

Both parties hereto shall go through the mortgage registration formality with
the competent registration authority within 10 days after execution of this
agreement. Where any registered item changes, and a change of registration is
required according to law, both parties shall complete such change of
registration promptly. The costs for registration shall be borne by Party B,
unless laws or regulations provide otherwise.

 

5. Insurances

 

  5.1 Party B shall complete the taking-out of insurances for the collaterals as
required by Party A within 15 days after execution of this agreement. If the
taking-out of insurances cannot be completed once for all owing to any reason of
the insurer, Party B shall promptly go through the renewal procedure to ensure
the insurances for the collaterals will not be discontinued during the term of
this agreement.

 

  5.2 The policies shall specify that Party A is the preferential payee (first
beneficiary) at the time of loss and the insurer shall directly pay the
insurance proceeds to Party A. The policies shall not contain any provision
restricting Party A’s rights and interests.

 

— 4 —



--------------------------------------------------------------------------------

  5.3 Party B may not discontinue or cancel any insurance for whatever reason
during the term hereof. If any insurance is discontinued, Party A has the right
to take out insurances at the cost of Party B.

 

  5.4 If any collateral suffers insurance accident during the term hereof, the
insurance proceeds shall be applied according to Article 3.8 hereof.

 

6. Crystallization of Principal Debts

The debts secured by the maximum amount mortgage become crystallized when any of
the following circumstances occurs:

 

  A. The period specified in Article 1.1 expires;

 

  B. It is impossible to incur new debts;

 

  C. The collaterals are sealed up or attached;

 

  D. The debtors or Party B is declared bankrupt or revoked;

 

  E. Other circumstances where the debts become crystallized according to law.

 

7. Floating Mortgage

 

  7.1 Where Party B creates mortgage over any production equipment, raw
materials, self-finished products or other products it owns or will own, such
collaterals will become crystalized in any of the following circumstances:

 

  A. The principal debts are not fulfilled when the performance term of such
debts expires;

 

  B. Party B is declared bankrupt or revoked;

 

  C. Any circumstances under Article 8.1 for Party A’s realization of debts
occur;

 

  D. Other circumstances that have material effect on realization of the
principal debts occur.

 

  7.2 Where Party B provides maximum amount mortgage over the above properties
in favor of Party A, other provisions than this Article 7 shall apply.

 

— 5 —



--------------------------------------------------------------------------------

8. Realization of Mortgage

 

  8.1 Party A has the right to exercise the mortgage if any of the following
circumstances occurs:

 

  A. The principal debts become due (or become due early), and the debtors fail
to repay the debts;

 

  B. Any of the circumstances specified in Article 3.9 hereof occurs, and Party
B fails to recover value of the collaterals or to provide other security equal
to the reduced value;

 

  C. Party B or any debtor is declared bankrupt, wound-up, dissolved or
liquidated, stops business for rectification, is revoked of business license, or
is cancelled;

 

  D. Party B disposes of any collaterals subject to the floating mortgage herein
during its production and operation in violation of the principle of fair
trading;

 

  E. Other circumstances where Party A may realize its mortgage according to
laws or regulations.

 

  8.2 Where Party A realizes the mortgage, it may negotiate with Party B to get
paid preferentially from the proceeds of auctioning or sale of the collaterals,
or use the collaterals themselves to settle the debts by conversion of their
value. If both parties fail to reach an agreement on the way of realization of
mortgage, Party A may directly request the people’s court to auction or sell the
collaterals.

 

  8.3 If the proceeds obtained from disposition of the collaterals are in
currency different from the currency of the Principal Contracts, they shall be
converted into the currency of the Principal Contracts at applicable rate
published by Party A and be used to satisfy the debts under the Principal
Contracts.

 

9. Representations and Warranties of Party B

Party B represents and warrants to Party A as follows:

 

  9.1 Party B is the owner or State authorized manager of the collaterals
hereunder, and has full right to dispose of the collaterals. There is no dispute
over the ownership, use right or right of operation or management in the
collaterals. The provision of the mortgage to Party A has been authorized or
approved by Party B according to the required procedure and authorization set
forth in its articles or association, and does not violate any laws, regulations
or other rules.

 

— 6 —



--------------------------------------------------------------------------------

  9.2 If Party B is a listed company or a company controlled by a limited
company, it undertakes that it has performed the obligation of disclosing
information of the mortgage according to the Securities Law, the Rules for
Listing of Stocks at Stock Exchange, and other laws, regulations and rules.

 

  9.3 It is willing to provide the mortgage for the debtors, and its expression
of intent hereof is true. If the principal debts secured by this agreement is
financing for international or domestic trade, Party B acknowledges that the
underlying trade on which the financing is based is true and free of any fraud.

 

  9.4 The mortgage may be created over the collaterals hereof, from of any
restrictions.

 

  9.5 If the collaterals have any defect, the defect has been fully and
reasonable explained.

 

  9.6 The collaterals are not sealed up, attached or in custody.

 

  9.7 If the collaterals are leased out in whole or in part, Party B has
notified the lessee of the mortgage, and informed Party A in writing of the
lease.

 

  9.8 There is no other mortgage over the collaterals. If there is, Party B has
informed in writing Party A of such other mortgage in details.

 

  9.9 The collaterals are not co-owned by Party B and others. If they are, Party
B has obtained written consents from other co-owners with respect to the
mortgage.

 

  9.10 If the principal debts secured by this agreement is financing for
international trade, Party accepts and agrees to the international practices of
relevant business.

 

10. Covenants of Party B

Party B covenants to Party A as follows:

 

  10.1 Party B shall continue to perform its liability of security according to
this agreement if any of the following circumstances (which requires no consent
of Party B) occurs:

 

  A. The parties to any Principal Contract agrees to modify such contract,
without aggravating the debtor’s debt or extending the performance period of the
debt;

 

  B. In case of financing for international or domestic trade, the parties to
any Principal Contract revise the letter of credit relating to the Principal
Contract, without aggravating the debtor’s payment obligation under the letter
of credit or extending the payment period;

 

— 7 —



--------------------------------------------------------------------------------

  C. The principal debts or the maximum amount mortgage is transferred.

 

  10.2 Party B will not create any mortgage or pledge over the collaterals, or
lease, transfer or gift the collaterals to any third party without Party A’s
written consent. Party B shall protect the collaterals from any damage.

 

  10.3 Party B will assume various costs for realizing the mortgage hereunder,
including but not limited to the costs for litigation, attorney, appraisal,
auction and sale.

 

  10.4 Party B shall promptly notify Party A and assist Party A to avoid any
damage when Party A’s mortgage is or may be infringed by any third party.

 

  10.5 Party B will actively cooperate with Party A to realize the mortgage, and
will not prevent or restrict Party A from exercising the mortgage.

 

  10.6 Party B shall notify Party A timely in any of the following
circumstances:

 

  A. The registered name, articles of association, business scope, registered
capital, legal representative or principal changes, or the equity interest is
changed;

 

  B. Party B goes out of business, is liquidated or dissolved, stops business
for rectification, or is cancelled or applied for bankruptcy, or its business
license is revoked;

 

  C. Party B is or may be involved in any material economic dispute, litigation
or arbitration, or its assets are sealed up, attached or in custody;

 

  D. If Party B is a natural person, his/her name, valid ID No., domicile,
employer, contact information or marital status is changed.

 

  10.7 Party B will timely sign off the written notice of Party A.

 

  10.8 Where other security exists for the principal debts, whether provided by
the debtors or any third party, Party A has the right to decide the order of
realizing the securities. Party B undertakes not to make any defense. If other
security interest under the Principal Contracts is waived, modified or lost,
Party B’s liability of security shall remain effective, and will not become void
or reduced.

 

— 8 —



--------------------------------------------------------------------------------

  10.9 With respect to domestic letter of credit, buyer’s financing under
domestic letter of credit, import letter of credit, and import bill
advance/import refinance, Party B shall assume the incontestable obligation of
mortgage when any of the following circumstances occurs, and Party B may not be
exempted from the liability or make any defense on the account that any judicial
or administrative authorities issue any stop payment order or injunction, or
seal up or take such measures as seal-up, attachment or freezing over the
property related to the letter of credit:

 

  A. Party A’s nominee or authorized person has paid in good faith at the
instruction of Party A;

 

  B. Party A or its nominee or authorized person has issued in good faith the
written confirmation of due payment with respect to the price for goods under
the domestic letter of credit, or has accepted in good faith the documents under
the import letter of credit;

 

  C. The confirming bank of the letter of credit has performed the obligation of
payment in good faith;

 

  D. The negotiation bank of the letter of credit has negotiated in good faith.

 

  10.10 With respect to delivery against bank guarantee, endorsement of bill of
lading, or authorized taking delivery of goods, Party B may not be exempted from
liability or make any defense on account of the debtor’s refusal to pay any
amount under the letter of credit.

 

11. Covenants of Party A

Party A covenants to Party B as follows:

 

  11.1 Party A will keep confidential relevant documents, financial information
and other information provided by Party B when performing its obligations
hereunder, except as otherwise provided by relevant laws, regulations or this
agreement.

 

  11.2 If there is any remaining amount after the proceeds obtained from
disposition of the collaterals hereunder are used to repay all debts within the
security scope of the maximum amount mortgage, Party A shall return such amount
to Party B promptly.

 

12. Breach of Agreement

 

  12.1 If either party fails to perform its obligations hereunder or breaches
any representation, warranty or covenant hereunder after this agreement becomes
effective, it will constitute a breach of this agreement. The breaching party
shall compensate for the other party’s loss caused by its breach.

 

  12.2 If either party breaches, the other party is entitled to take any
measures provided by laws, regulations or rules of the People’s Republic of
China, unless this agreement provides otherwise.

 

— 9 —



--------------------------------------------------------------------------------

13. Effectiveness, Modification and Termination

 

  13.1 This agreement shall become effective when it is signed, and terminate
when the principal debts are fully repaid.

 

  13.2 Any amendment to this agreement shall be agreed by the parties and made
in writing. The amendment constitutes an integral part of this agreement, and
has the same legal force as this agreement. Except for the amendment, the
remaining provisions hereof shall continue to be valid. The original provisions
of this agreement so amended shall remain valid before the amendment becomes
effective.

 

  13.3 No invalidity or unenforceability of any provision hereof shall affect
the validity or enforceability of other provisions hereof, nor affect the
validity of the whole agreement.

 

  13.4 No amendment to or termination of this agreement shall affect either
party’s right to damages. The termination of this agreement shall not affect the
validity of any provisions hereof relating to dispute resolution.

 

14. Dispute Resolution

The execution, validity, interpretation, performance and dispute resolution of
this agreement shall be governed by laws of the People’s Republic of China. All
disputes or controversies arising from or relating to this agreement shall be
first resolved by both parties hereto through consultation. If consultation
fails, the way specified in Subparagraph B below shall apply:

 

  A. The dispute or controversy shall be submitted to the arbitration commission
of             /             for arbitration in             /            
according to the arbitration rules effective when the arbitration application is
submitted. The arbitration award is final and binding upon both parties.

 

  B. The dispute or controversy shall be resolved before the court at Party A’s
place by litigation.

 

15. Other Provisions

 

  15.1 Party B may not transfer any right or obligation hereunder in whole or in
part without Party A’s written consent.

 

  15.2 If the creditor transfers part of its debts before the debts secured by
the maximum amount mortgage become crystallized, the maximum amount mortgage may
be transferred together with the debts.

 

— 10 —



--------------------------------------------------------------------------------

  15.3 Party A’s failure or delay in exercise or partial exercise of any right
hereunder shall not constitute waiver or modification of such right or other
right, nor affect its further exercise of such right or other right.

 

  15.4 Party A has the right to provide the information relating to this
agreement and other related information to the credit information database of
the People’s Bank of China or other credit database established legally
according to relevant laws, regulations or other normative documents or the
requirements of financial regulators, for inquiry or use by qualified
organization or individual. Party A is also entitled to inquire Party B’s
relevant information through the credit information database of the People’s
Bank of China or other credit database established legally for execution or
performance of this agreement.

 

  15.5 This agreement is made in two counterparts, and each party holds one.
Both counterparts have equal legal force.

 

16. Other Matters

 

16.1           /                                                          16.2  
        /                                                                  16.3
          /                                                         

Exhibit: List of Collaterals

 

— 11 —



--------------------------------------------------------------------------------

Party A: Beijing Branch, Industrial and Commercial Bank of China Limited (seal)

Authorized signatory:     /s/ Wang Xusheng                                
(signature or seal)

Party B: Beijing Sohu New Momentum Information Technology Co., Ltd. (seal)

Authorized signatory:     /s/James Deng                                
(signature or seal)

[Party B specifically represents that it has fully understood the legal meanings
of all provisions hereof, especially those in bold, that Party A has explains
relevant provisions at the request of Party B, and that Party B confirms it has
no doubt or objection toward the content hereof.]

Co-owners of collateral:     /                                

[The co-owners of the collateral represent that they agree that Party A and
Party B may create maximum amount mortgage over the collaterals hereunder
according to this agreement.]

Date of execution: September 7, 2017

 

— 12 —



--------------------------------------------------------------------------------

Exhibit:

List of Collaterals

 

Name

  

Quantity

  

Title certificate

  

Address

  

Status

  

Appraised value

  

Others

Land use right/ housing

ownership

   2208.63    Jing (2017) Hai Bu Dong Chan Quan No. 0042996   
Room 301, F/3, Block 3, No. 2 Kexueyuan South Road, Haidian District    Self use
   RMB 141.62 million    /

Land use right/ housing

ownership

   2280.31    Jing (2017) Hai Bu Dong Chan Quan No. 0043004    Room 401, F/4,
Block 3, No. 2 Kexueyuan South Road, Haidian District    Self use    RMB 146.22
million    /

Land use right/ housing

ownership

   2280.31    Jing (2017) Hai Bu Dong Chan Quan No. 0043000    Room 501, F/5,
Block 3, No. 2 Kexueyuan South Road, Haidian District    Self use    RMB146.22
million    /

Land use right/ housing

ownership

   2208.59    Jing (2017) Hai Bu Dong Chan Quan No. 0043001    Room 601, F/6,
Block 3, No. 2 Kexueyuan South Road, Haidian District    Self use    RMB 143.03
million    /

Land use right/ housing

ownership

   2280.31    Jing (2017) Hai Bu Dong Chan Quan No. 0043002    Room 701, F/7,
Block 3, No. 2 Kexueyuan South Road, Haidian District    Self use    RMB 147.68
million    /

Land use right/ housing

ownership

   2280.31    Jing (2017) Hai Bu Dong Chan Quan No. 0043003    Room 801, F/8,
Block 3, No. 2 Kexueyuan South Road, Haidian District    Self use    RMB 147.68
million    /

 

— 13 —



--------------------------------------------------------------------------------

Mortgagor: Beijing Sohu New Momentum Information Technology Co., Ltd.   Legal
representative or principal (authorized agent): /s/ James Deng Co-owner of
collateral (if any):            /                               Mortgagee:
Beijing Branch, Industrial and Commercial Bank of China Limited   Authorized
signatory: /s/ Wang Xusheng                    

 

— 14 —